Citation Nr: 1147141	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  11-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease (previously characterized as lumbosacral strain and weakness).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied the Veteran's claim.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In December 2011 a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.

2.  Pertinent to the May 2010 claim for increase, the Veteran's degenerative disc disease has been manifested by some situational reduction in range of motion; however, there is no objective evidence of forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees; the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations, and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 2 weeks during a 12-month period.  






CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for degenerative disc disease (previously characterized as lumbosacral strain and weakness) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2010 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2010 letter.  Hence, the June 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment, VA outpatient treatment records and the report of VA examination conducted in June 2010.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran's representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran has been assigned a 10 percent rating for degenerative disc disease (previously lumbosacral strain and weakness), pursuant to Diagnostic Codes 5237 (for lumbosacral strain) and 5243 (for intervertebral disc syndrome (IVDS)).  

However, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 10 percent for degenerative disc disease (previously considered as lumbosacral strain and weakness) is not warranted at any point pertinent to thecurrent  claim for increase.   

A December 2009 private treatment record reflects the Veteran's complaints of continued low back pain.  Reportedly, the Veteran's symptoms had worsened since the local YMCA closed and he had not been able to continue with his previous exercise regimen.  He did not have any numbness; and, did not report any tightening and/or spasm across his low back.  

On objective examination, he had normal muscle tone, bulk and strength in the lower extremities.  The examiner commented that the Veteran was doing very well, overall.  The examiner referred the Veteran to physical therapy for the proper stretching exercises that he should be performing each morning and encouraged the Veteran to get involved in a fitness regimen.

The Veteran underwent VA examination to evaluate the severity of his back disability in June 2010.  He complained of pain in his lower back (ongoing for several years) that intermittently traveled down the back of his legs into his knees.  He reported having 3 days of incapacitating episodes of back pain in the past year.  Standing for longer than 30 minutes or bending over caused flare-ups of pain.  Pain medication, sitting, use of a hot tub seemed to alleviated the pain.  Reported symptoms of his low back pain included stiffness, fatigue, spasms, weakness, difficulty lifting objects weighing more than 80 pounds, and decreased motion.  He had no reported complaints of numbness, paresthesias, leg or foot weakness, or bladder dysfunction.  The Veteran did not use any walking or assistive devices; however, he did use a back brace when working in the yard.  The Veteran was independent in his activities of daily living and even cared for his wife who had dementia.

On objective examination, the Veteran had upright posture, normal gait, normal position of the head, flattening of lordotic curvatures of the spine and symmetry in appearance.  Range of motion testing revealed forward flexion from 0 to 90 degrees (with pain at 90 degrees), extension from 0 to 20 degrees (with pain at 20 degrees), left lateral flexion from 0 to 30 degrees (with pain at 30 degrees), right lateral flexion from 0 to 30 degrees (with pain at 30 degrees), left lateral rotation from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  There was no spasm, weakness, atrophy, guarding, postural abnormality, fixed deformity, or abnormality of musculature of the back.  Neurological examination was unremarkable.  There was no additional loss of range of motion after repetition due to pain, fatigue, weakness, lack of endurance or incoordination.

The diagnosis was lumbar degenerative disc disease.  The examiner commented that the Veteran had moderate functional impairment as a result of subjective complaints and noted that the Veteran reported 3 incapacitating episodes of back pain in the past year.  The Veteran remained independent in his activities of daily living.

As the foregoing indicates, there is no showing that the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, and combined range of motion not greater than 120 degrees.  

The Board has considered the Veteran's functional impairment due to pain and other factors.  While the June 2010 VA examiner noted pain beginning at 90 degrees of forward flexion, 20 degrees of extension and 30 degrees of lateral flexion, bilaterally, the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  Here, as regards functional impairment, forward flexion has not been shown to be limited to 60 degrees or less, as required for the next higher, 20 percent rating.

In addition, there is no evidence of muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  Notably, the Veteran's posture and gait were described as normal on VA examination in June 2010.  The June 2010 VA examiner also specifically indicated that there were no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.   As such, the Board finds that the criteria for a rating in excess of 10 percent under the General Rating Formula are not met.    

Under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  In this case, despite the complaints of intermittent pain radiating down the back of the leg into the knees, the Veteran has no objective evidence of any separately ratable neurological disability.  In the June 2010 neurological examination was unremarkable and the Veteran specifically denied having numbness, paresthesias, leg or foot weakness, or bladder/bowel dysfunction.

Further, there is no medical evidence that the Veteran's service-connected low back disability would warrant a compensable rating if rated on the basis of incapacitating episodes.  Pursuant to Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

The medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of at least two weeks during a 12-month period, as required for a higher, 20 percent, rating.  As such, a higher rating is not assignable on the basis of incapacitating episodes.  

As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's degenerative disc disease.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the persuasive evidence indicates that the Veteran's degenerative disc disease is consistent with the assigned 10 percent rating.

Under the circumstances of this case, the Board finds that the criteria for at least a 20 percent rating have not been met at any point pertinent to the current .  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

For all the foregoing reasons, the Board finds that there is no basis for staged rating, pursuant to Hart, cited above) and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for degenerative disc disease (previously characterized as lumbosacral strain and weakness) is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


